DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 were originally pending in this application of which claims 1-13 were canceled in the preliminary amendments filed concurrently with the original filing of the application on 6/11/2020. Thus, claims 14-20 are currently pending and have been examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, with respect to independent claim 14, broadly speaking, it is directed to providing a warning to a pedestrian or a driver of a vehicle when there is a possibility of collision with said pedestrian based on velocity and direction of the vehicle and the pedestrian and a value of time to collision (TTC) between the vehicle and pedestrian.
The limitations, as drafted, are directed to a method therefore falling within one of the four statutory categories.  However, under the broadest reasonable interpretation, the invention as claimed can be performed in human mind thus considered to be abstract idea under the grouping “mental processes” as well as “mathematical concepts” (i.e. TTC calculations based on direction (indirectly distance) and speed is merely mathematical calculations) therefore directed to a judicial exception.  That is, all the limitations can be performed in human mind or calculated mathematically since under the broadest reasonable interpretation the claim reads on gauging whether a car hits a pedestrian or not, which is something all drivers perform mentally (step 2A, prong 1:YES).
Moreover, the additional limitation of “controller” is considered to be a general purpose computer and as such merely adding insignificant extra-solution activity to the judicial exception ‐ see MPEP 2106.05(g).  Therefore, the claim as a whole, looking at the elements individually and in combination, fails to integrate the judicial exception into a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (step 2A, prong 2: NO).
Lastly, independent claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claimed controller noted above amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d) and Berkheimer Memo. The additional elements have been re-evaluated and determined to be well-understood, routine, conventional activity in the art (see e.g. US 2016/0121791).  Thus, the additional elements are a well-understood, routine and conventional function in the art when it is claimed in a merely generic manner, as it is here. For these reasons, there is no additional element amounting to more than the abstract idea, and as such the claims are not patent eligible (step 2B: NO).
Dependent claim 20 further define the abstract idea that is present in independent claim 14 and thus correspond to the abstract idea of a mental process as presented above. Dependent claim 20 does not include any additional elements that integrate the abstract idea into a practical application or are enough to amount to significantly more than the judicial exception for the same reasons set forth above.
Therefore, claims 14 and 20 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0121791, included in the IDS dated 6/11/2020) in view of Edo-Ros (US 2016/0075332, hereinafter “Edo”, included in the IDS dated 6/11/2020).
With respect to claim 14, Shimizu discloses a method of preventing a pedestrian collision accident (abstract), comprising: receiving, by a controller (3, Fig. 2), velocity and direction information of a pedestrian from a vehicle parked or stopped along a street (¶ 17, “vehicle 100 is a vehicle in a stopped state” and ¶ 20, “ calculating a moving direction and a moving speed of a moving object based on a temporal change in the relative position”); calculating, by the controller, a danger of collision by using velocity and direction information of a subject vehicle, which is traveling, and the velocity and direction information of the pedestrian (¶¶ 29-31); and transmitting, by the controller, a command for warning the pedestrian to the vehicle parked or stopped along the street or warning a driver of the subject vehicle, based on the danger of collision (e.g. headlight, winker, break lamp, Fig. 2 and ¶ 32).
Shimizu does not expressly disclose that the danger of collision is determined based on a calculated time to collision (TTC).   However, Edo, in the same field of invention, clearly teaches this limitation (e.g. abstract and Fig. 2).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Edo into the invention of Shimizu in order to more precisely predict the potential collision by relying on TTC rather than merely a general area or time window within which there is a risk of collision thus further improving the prediction system accuracy and reliability and consequently further improving the road safety.
With respect to claim 15, Shimizu further discloses operating, by the controller, the subject vehicle to decelerate or stop (Fig. 5, subject vehicle C2 and ¶ 44, “vehicle C2 decelerates”).  Shimizu does not expressly disclose that the deceleration or stop is done automatically.  However, Edo teaches this limitation (e.g. ¶ 24).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Edo into the invention of Shimizu to automate an otherwise manual operation thus further improve the safety in case the driver of subject vehicle is distracted.  It is further noted that it broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
With respect to claim 16, Shimizu does not disclose wherein the operating of the subject vehicle to automatically decelerate or stop includes: operating, by the controller, a brake device of the subject vehicle to forcibly decelerate or stop the subject vehicle, when the time to collision (TTC) is less than a first threshold value.  However, Edo teaches this limitation (e.g. ¶ 25).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Edo into the invention of Shimizu in order to more precisely predict the potential collision by relying on TTC rather than merely a general area or time window within which there is a risk of collision thus further improving the prediction system accuracy and reliability and consequently further improving safety.
With respect to claim 20, Shimizu does not expressly disclose wherein the calculating of the time to collision (TTC) includes: calculating, by the controller, a moving direction and a velocity vector of the pedestrian; calculating, by the controller, a moving direction and a velocity vector of the subject vehicle; calculating, by the controller, an interconnecting point between the velocity vector of the pedestrian and the velocity vector of the subject vehicle; and calculating, by the controller, a time, in which the subject vehicle arrives at the interconnecting point, as the time to collision (TTC).  However, Edo teaches these limitations (e.g. Fig. 2 and ¶¶ 4 and 22).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Edo into the invention of Shimizu in order to more precisely predict the potential collision by relying on TTC, direction and speeds rather than merely a general area or time window within which there is a risk of collision thus further improving the prediction system accuracy and reliability and consequently further improving safety.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Edo and in further view of Zeng et al. (US 2015/0120138, hereinafter “Zeng”, included in the IDS dated 6/11/2020).
With respect to claim 17, Shimizu further discloses wherein the controller is configured to warn the driver of the subject vehicle such that the driver drives the subject vehicle at a reduced speed (¶ 44, “vehicle C2 decelerates” ), requesting the surrounding vehicle which is parked or stopped (Fig. 5, vehicle 100) to warn the pedestrian when there is chance of collision (¶¶ 39-43, parked vehicle C1 warns the pedestrian when there is a danger of collision and ¶ 44, “danger notification means 4 notifies the pedestrian P and a driver of the vehicle C2 of a danger of collision, using a general-purpose device mounted on the own vehicle 100”).  Shimizu does not expressly disclose this scenario happening when the time to collision (TTC) is equal to or greater than the first threshold value and is less than a second threshold value.  However, Zeng teaches a collision avoidance system that safety measure keeps escalating depending on how short TTC becomes (e.g. ¶ 9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zeng into the invention of Shimizu in order to change the safety measure in accordance with the TTC value (i.e. escalating the safety measure as TTC gets smaller) thus adjusting the safety measure proportionally and in accordance with the collision likelihood.
With respect to claim 18, Shimizu does not expressly disclose requesting, by the controller, the parked or stopped vehicle to warn the pedestrian, when the time to collision (TTC) is equal to or greater than the second threshold value and is less than a third threshold value.  However, Zeng teaches a collision avoidance system that safety measure keeps escalating depending on how short TTC becomes (e.g. ¶ 9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zeng into the invention of Shimizu in order to change the safety measure in accordance with the TTC value (i.e. escalating the safety measure as TTC gets smaller) thus adjusting the safety measure proportionally and in accordance with collision likelihood. 
With respect to claim 19, Shimizu does not expressly disclose transmitting, by the controller, the command for warning the pedestrian by simultaneously operating a horn and an emergency lamp, when the time to collision (TTC) is less than the first threshold value; and transmitting, by the controller, the command for warning the pedestrian by operating the horn or the emergency lamp, when the time to collision (TTC) is equal to or greater than the first threshold value and is less than the third threshold value, when the command for warning the pedestrian is transmitted to the vehicle parked or stopped along the street.  Nevertheless, Shimizu does disclose requesting the surrounding vehicle which is parked or stopped (Fig. 5, vehicle 100) to warn the pedestrian by operating one of the horn and the emergency lamp (¶¶ 22 and 32) depending on collision likelihood.  Moreover, Zeng teaches a collision avoidance system that safety measure keeps escalating depending on how short TTC becomes (e.g. ¶ 9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zeng into the invention of Shimizu in order to change the safety measure in accordance with the TTC value (i.e. escalating the safety measure as TTC gets smaller, for example, just honking if TTC is not too small and performing both honking and flash lights as it gets smaller) thus adjusting the safety measure proportionally and in accordance with collision likelihood.  The office further takes Official Notice that one of ordinary skill in the art would readily appreciate that using both emergency light and horn indicates a higher emergency (i.e. corresponding to a shorter TTC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)-272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669